Case 1:17-cv-00116-IMK-JPM Document 357 Filed 02/08/20 Page 1 of 22 PageID #: 4796
                                                                        1



    1                           UNITED STATES DISTRICT COURT

    2                     NORTHERN DISTRICT OF WEST VIRGINIA

    3   Biogen International GMBH
        and Biogen MA, Inc.,
    4

    5           Plaintiffs,

    6                          vs.                        CIVIL ACTION NO.

    7                                                     1:17-cv-116

    8   Mylan Pharmaceuticals,
        Inc.,
    9          Defendant.

  10                                            - - -

  11                                         TRANSCRIPT

  12         of proceedings had in the telephonic status conference of

  13    the above-styled action on February 5, 2020, before Honorable

  14    Irene M. Keeley, District Judge, at Clarksburg, West Virginia.

  15                                            - - -

  16          APPEARANCES:

  17          On behalf of the Plaintiffs:

  18          James B. Monroe
              Finnegan, Henderson, Farabow, Garrett & Dunner, LLP
  19          901 New York Avenue, NW
              Washington, D.C.   20001
  20          202.408.4000

  21          On behalf of the Defendant:

  22          Shannon M. Bloodworth
              Perkins Coie, LLP
  23          700 13th Street, N.W., Suite 600
              Washington, D.C. 20005
  24          202.654.6206

  25    APPEARANCES CONTINUED ON NEXT PAGE

                                Cindy   L.   Knecht,    RMR/CRR/CCP
                    PO   Box    326   Wheeling,   WV     26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 357 Filed 02/08/20 Page 2 of 22 PageID #: 4797
                                                                        2



    1         On behalf of the Defendant (cont'd)

    2         David L. Anstaett
              Perkins Coie, LLP
    3         33 East Main Street, Suite 201
              Madison, WI 53703
    4         608.663.5408

    5         Gordon H. Copland
              Steptoe & Johnson, PLLC
    6         400 White Oaks Boulevard
              Bridgeport, WV 26330
    7         304.933.8162

    8
              Proceedings recorded utilizing realtime translation.
    9         Transcript produced by computer-aided transcription.

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 357 Filed 02/08/20 Page 3 of 22 PageID #: 4798
                                                                        3



    1                                                Wednesday Afternoon Session,

    2                                                February 5, 2020, 4:30 p.m.

    3                                              - - -

    4           THE COURT:       Hello.        This is Judge Keeley.       Do I have the

    5   parties on the line?

    6           MR. MONROE:       Yes, Your Honor.

    7           THE COURT:       All right.        Thank you.       I'm conducting this

    8   from the courtroom because I just finished a sentencing.                     If

    9   you have any trouble understanding me or hearing me, please let

  10    me know, because I'm speaking into a microphone rather than

  11    directly into the phone.

  12           All right.       So this is Biogen versus Mylan, and we're here

  13    for the purpose of receiving an update from the parties

  14    following their receipt of the decision at the PTAB today of

  15    Mylan's IPR.        Who wishes to speak?             Note your appearance as you

  16    address me, please, so the record will be clear.

  17            MR. COPLAND:       Your Honor, this is Gordon Copland for

  18    Mylan.     Also on the line are Shannon Bloodworth and Dave

  19    Anstaett.     I think Shannon Bloodworth will give you a short

  20    update on where the parties are in discussions in light of the

  21    PTAB decision.

  22            THE COURT:       Okay.     Ms. Bloodworth, I'm happy to hear from

  23    you.

  24            MS. BLOODWORTH:          Thank you, Your Honor.

  25           The PTAB did issue its decision, as Your Honor is aware,

                                 Cindy    L.    Knecht,    RMR/CRR/CCP
                     PO   Box    326   Wheeling,     WV     26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 357 Filed 02/08/20 Page 4 of 22 PageID #: 4799
                                                                        4



    1   and that decision did not go in Mylan's favor.                 Mylan is still

    2   considering that decision, obviously, in its future courses,

    3   but for the purposes of this trial, the Court will no longer

    4   need to reach the issue of 103, and that obviously has a very

    5   slimming effect to this trial because we will now have several

    6   less witnesses, so I think I would say the trial days will

    7   require probably in the range of two instead of the seven that

    8   we were currently planning on.

    9        The logistics changes a little bit.                Mylan's case in chief

  10    now becomes the 112 case, and with that we will be calling a

  11    couple of the witnesses on our "may call" list, particularly

  12    Dr. Katherine Dawson and Dr. O'Neill.              We reached out to Biogen

  13    to let them know that was our intention.                 We have not heard if

  14    they will be bringing them to trial at that request.                   And so --

  15    and we also have some dep designations that will now form the

  16    basis for Dr. Greenberg's 112 testimony.

  17         So what we had proposed was that we would -- I think in

  18    all -- I think to make this very efficient and try to have an

  19    orderly presentation of evidence, we would resume court on

  20    Friday morning and play those dep designations that we were

  21    going to take out of order in an awkward way when we were

  22    having Dr. Greenberg appear all at once because we were trying

  23    to call witnesses at one time, and then obviously I think

  24    Biogen will have Dr. Wynn in rebuttal.                 And so depending upon

  25    the adverse witnesses that we would now like to call and

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003    304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 357 Filed 02/08/20 Page 5 of 22 PageID #: 4800
                                                                        5



    1   whether or not they're coming to trial, again, is a much more

    2   efficient case at this point, and we just think taking until

    3   Friday morning to figure out all these issues is a more

    4   efficient way to proceed.

    5         THE COURT:       You're suggesting that we not have trial

    6   tomorrow.

    7         MS. BLOODWORTH:          Yes, Your Honor.         I think we will have --

    8   if Your Honor does want to have some testimony tomorrow, I

    9   think we will have Dr. Lukashev designations.

  10          MR. MONROE:       Your Honor, this is James Monroe on behalf of

  11    Biogen, if I may just comment briefly.                  We did respond --

  12          THE COURT:       Excuse me.       May I just inquire of

  13    Ms. Bloodworth if she's finished.               I think we should allow her

  14    to conclude her remarks before I hear from you.                  I understand

  15    you're anxious to chime in on this, but Ms. Bloodworth, have

  16    you finished?

  17          MS. BLOODWORTH:          Yes, Your Honor.         I think I was just

  18    saying, again, I was trying to stretch efficiency but also

  19    trying to -- we -- I think the real outstanding question is

  20    whether or not Biogen will allow us to call those adverse

  21    witnesses live, and then again the dep designations, which,

  22    again, we can now orderly present the evidence on the 112 case

  23    by having them played.

  24          THE COURT:       Okay.     So I understand the 103 issues of

  25    obviousness have been decided, and they've been decided in

                               Cindy    L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,    WV    26003    304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 357 Filed 02/08/20 Page 6 of 22 PageID #: 4801
                                                                        6



    1   Biogen's favor, and the 112 issues remain in the case.                   So that

    2   burden of going forward remains on Mylan, correct, their

    3   defenses?

    4           MS. BLOODWORTH:         Yes, Your Honor.         We will still be in our

    5   case in chief on 112 issues.

    6           THE COURT:      Okay.     Thank you.

    7          Now I'm happy to hear from Biogen.

    8           MR. MONROE:      I apologize, Your Honor.            I did not intend to

    9   interrupt Ms. Bloodworth.

  10           We have responded to the inquiry.             We sent a response

  11    around 3:30.       We noted that we agreed that Mylan was estopped

  12    from moving forward on the 103 case and could only proceed on

  13    112.     We did ask if they would agree to have a stipulation to

  14    that.     Our client would like to ensure that there's a written

  15    record that there's a stipulation to estoppel that's by

  16    statute, and we also had asked if they would agree to strike

  17    the testimony -- in that stipulation, agree to striking the

  18    testimony of Dr. Greenberg that was presented on Tuesday other

  19    than his qualifications, Your Honor, given that all of that

  20    testimony was directed to the 103 issues.

  21           We also noted that we disagreed with the need to recess

  22    until Friday.        Dr. Greenberg was in the middle of his direct,

  23    and he was about two-thirds of the way through and very close

  24    to the 112 issues, and if this decision had not come down, he

  25    would have continued to testify in due course and gone through

                                Cindy    L.   Knecht,   RMR/CRR/CCP
                     PO   Box   326   Wheeling,    WV    26003    304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 357 Filed 02/08/20 Page 7 of 22 PageID #: 4802
                                                                        7



    1   completely and all of his 112 arguments, and therefore we don't

    2   think there's a reason to read more witnesses now and start

    3   playing deposition designations when he's already been in the

    4   course of his testimony.            We do agree he should take up his

    5   testimony at that point in the slide set which was about the

    6   112 issues.

    7        And so we propose that for efficiency, to ensure we're

    8   continuing on track, is that we would continue tomorrow morning

    9   as planned, with him continuing, but only on 112, and then we

  10    would agree to call -- we could start our case in chief, our

  11    case in rebuttal, or -- and call Dr. Wynn.

  12         And we had proposed -- we don't disagree with the concept

  13    that they'd like to go ahead and do their deposition

  14    designations, but we thought it might make sense, for the

  15    reasons that Ms. Bloodworth noted, to give the parties a little

  16    more time so Mylan can narrow its deposition designations so

  17    they're limited to the 112 issues, and then we can -- we can

  18    confer tomorrow about those issues so that on Friday those

  19    deposition designations could be played following the hearing

  20    from Dr. Wynn on the 112 issues.

  21         With respect to the witness issues, we also noted that in

  22    view of the decision that now removes the 103 issues from this

  23    case that we would not be calling live Dr. O'Neill, Dr. Dawson,

  24    Dr. Thisted, Dr. Duddy, Dr. Brundage, or Mr. Jarosz.                  None of

  25    those witnesses are now necessary in view of the IPR decision,

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 357 Filed 02/08/20 Page 8 of 22 PageID #: 4803
                                                                        8



    1   and we don't believe any of their testimony has any relevance

    2   to the 112 issues.

    3        To the extent that Mylan is noting that it wants to call

    4   Dr. O'Neill and Dr. Dawson, there was a provision set forth in

    5   the pretrial order that if they wanted to call them as part of

    6   their case in chief, that they could do so by designations, if

    7   we did not call them, and that was specifically in case of a

    8   situation like this.           And so we are now not calling any of

    9   those witnesses and instead limiting our presentation in our

  10    rebuttal case to the narrow issue of 35 U.S.C. 112.

  11         So we think it makes sense to just proceed as originally

  12    planned, with Dr. Greenberg finishing his testimony, and then

  13    we will have Dr. Wynn and then we'll go over till Friday and

  14    have deposition designations, and then if Your Honor wants

  15    closings, then that also.

  16         So that would be our response to Mylan.                 And I know we

  17    responded at 3:30 to their email about 2:45, so they may not

  18    have had a chance to digest all of that yet, but that's what

  19    Biogen would propose to just keep the case moving.

  20          THE COURT:       Ms. Bloodworth, do you wish to be heard again?

  21          MS. BLOODWORTH:          Yes, Your Honor.         And I think my specific

  22    request and question was whether or not, if they're not

  23    intending to call Dr. O'Neill or Dr. Dawson, but whether or not

  24    they will bring them to trial live, because as Your Honor

  25    heard, if they do not, we have to do the dep designations and

                               Cindy    L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,    WV    26003    304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 357 Filed 02/08/20 Page 9 of 22 PageID #: 4804
                                                                        9



    1   exchange it with plaintiff and get those ready to play.

    2          And limiting a case takes a lot of work, and I don't think

    3   it's -- this is our case in chief, and we don't want to present

    4   our evidence in our case in chief in the manner in which

    5   Mr. Monroe wants us to.               You know, this testimony does -- it

    6   was -- like I said before, even when we were going to do it on

    7   Wednesday, it was awkward, and Your Honor can see the slides we

    8   had.     We were going to try and call out potential testimony

    9   from witnesses for Dr. Greenberg to be able to put in his

  10    opinions.

  11           Now we are, as Mr. Monroe acknowledged, dropping several

  12    witnesses.        We have the -- we have to take a day to properly

  13    order the presentation of the evidence, and we think it's

  14    efficient and also the order in which Mylan would prefer to put

  15    in its case in chief in to the Court.

  16           And a half day adjournment I understand is a request, or a

  17    full day is a request, but again, the parties were anticipating

  18    a seven-day trial, and we certainly slimmed it down quite

  19    substantially.

  20            THE COURT:       Are either Dawson or O'Neill, or both of them,

  21    still employed by Biogen?

  22            MR. MONROE:       Dr. O'Neill has not been employed by Biogen

  23    for a while and is not under its control.                   Dr. Dawson is

  24    employed by Biogen and given the testimony is about the 103

  25    issues, we're not calling her as a witness and don't believe

                                 Cindy   L.   Knecht,    RMR/CRR/CCP
                     PO    Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 357 Filed 02/08/20 Page 10 of 22 PageID #: 4805
                                                                       10



    1    she should be called live to come here to testify to what

    2    issues which we were intending to raise, Your Honor, during

    3    this call.

    4        We were also going to propose that we would like to file a

    5    motion in limine with respect to them raising the items that

    6    were in -- the topics on the 112 issue that were in the opening

    7    slides on that issue.           As I noted during my opening, Your

    8    Honor, those issues are -- those facts are irrelevant to what

    9    the patent teaches to the skilled artisan; and secondly, they

   10    did not have that type of data or that type of information as a

   11    basis prior to their opening slide.

   12          THE COURT:        Okay.    Just a minute.         I'm not expanding this

   13    discussion to the motion in limine on who's going to testify

   14    about what.       That's not happening right now.             And I will tell

   15    you again, as I did yesterday, as a trial judge, I'm looking

   16    for live testimony where I can get it.                  So if Dr. Dawson was

   17    planning to be here anyway and now you've just decided as a

   18    matter of strategy not to bring her in, it will be helpful to

   19    me in making the decision on your argument to have seen the

   20    witness live.

   21        If you choose not to bring her in, I'll certainly include

   22    that in the calculation of my weight, the weight that I give to

   23    her testimony and your rebuttal, and also any motion in limine

   24    that you might be filing.

   25        I gather that Dr. O'Neill is not under your control and on

                                 Cindy   L.   Knecht,   RMR/CRR/CCP
                      PO   Box   326   Wheeling,   WV    26003    304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 357 Filed 02/08/20 Page 11 of 22 PageID #: 4806
                                                                       11



    1    that, Ms. Bloodworth, I think you're at a stalemate on that

    2    one.     How can I order Biogen to bring in someone who's not an

    3    employee and who is not controlled by Biogen at this time?

    4            MS. BLOODWORTH:          I'm not asking for that.         I'm simply

    5    asking for Biogen, if they would voluntarily bring Dr. O'Neill

    6    to trial.     If they are not, which I hear they are not intending

    7    to call him any longer, then we will designate Dr. O'Neill's

    8    deposition testimony in light of him appearing live, and we

    9    need to start that process because we don't have that dep

   10    designation done yet because he was going to be appearing live.

   11            THE COURT:       Certainly.       And I would just remind, again,

   12    both sides, the trial judge really likes to see and hear live

   13    testimony.        It's much more compelling.              And I would certainly

   14    support any attempt by Biogen to get Dr. Dawson in here.                       I've

   15    read through the excerpts of her deposition that were used

   16    previously in the motions, and there's a lot lost on the page

   17    that I'd like to see in person.

   18           What's Biogen going to do about that?

   19            MR. MONROE:       Well, I was going to inquire as to her

   20    availability, Your Honor.               We had indicated that she would be

   21    called as a witness depending on the outcome of the IPR,

   22    because they're issues related to the 103 issues.

   23            THE COURT:       When were you planning to call her had you

   24    lost on the IPR?          Let's go at it that way.

   25            MR. MONROE:       She wasn't going to be until probably next

                                  Cindy    L.   Knecht,   RMR/CRR/CCP
                      PO    Box   326   Wheeling,    WV    26003    304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 357 Filed 02/08/20 Page 12 of 22 PageID #: 4807
                                                                       12



    1    week.

    2            THE COURT:      Well, I've got the whole week reserved for you

    3    next week, and this is a trial to the Court, so if you all want

    4    to interrupt the trial and come back for that purpose next

    5    week, I'm here.

    6            MR. MONROE:      Your Honor, we will check on her availability

    7    and obviously, with our client, on that issue.                 The Dr. O'Neill

    8    issue, I know we're unable to bring him.

    9            THE COURT:      But you were going to bring him had the IPR

   10    not gone your way.

   11            MR. MONROE:      We had asked about his availability and were

   12    hoping for him to be here this week.

   13            THE COURT:      Okay.

   14            MR. MONROE:      But we predicated that on the obviousness.

   15            THE COURT:      All I'm going to suggest is -- this is

   16    probably directed more to Biogen than it is to Mylan at this

   17    point.     Just remember I'm the finder of fact.              I make the

   18    decision in this case.           And to the extent that the testimony

   19    comes in live and it comes in efficiently and it comes in in an

   20    economically advantageous way to everybody's time, that's

   21    certainly something that I view as worthwhile goals in a

   22    litigation.       If it can't happen that way because Dr. Dawson is

   23    not available till next week, then we'll recess and we'll come

   24    back when she is available.

   25        Since you all are from out of town and one never knows what

                                 Cindy   L.   Knecht,   RMR/CRR/CCP
                      PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 357 Filed 02/08/20 Page 13 of 22 PageID #: 4808
                                                                       13



    1    the weather is going to be in West Virginia in February, I

    2    think the sooner you can get her in, the better for all of us.

    3        And with regard -- moving on then to the Greenberg issue,

    4    what, Ms. Bloodworth, is the reason you would like to delay him

    5    and not put him on tomorrow?

    6          MS. BLOODWORTH:         Your Honor, first, that I'd like to play

    7    Dr. Lukashev's deposition live in the courtroom because he --

    8    it is a very critical piece of our 112.               He is the named

    9    inventor on the patent.

   10        The second is I'm going to be devoting a lot of my energy

   11    to slimming down this case, and it is, as you know, a large

   12    amount of decisions and issues that need to go on.               And this

   13    has been a very difficult day for Mylan, and I don't want --

   14    that's not on the Court.           It's on us.    But having a half a day

   15    where we can reach -- makes us more efficient in putting

   16    Mylan's case in chief on in 112 would be, I think, very

   17    beneficial.     And we would start with Lukashev's dep

   18    designations Thursday afternoon and I think we will have

   19    witnesses completed, all of the witnesses, even if Biogen

   20    brings both O'Neill and Dr. Dawson, finished by Tuesday.

   21          THE COURT:      So what would we be doing tomorrow morning?

   22          MS. BLOODWORTH:         Tomorrow morning, Your Honor, the parties

   23    would be meeting and conferring and working to define the

   24    evidence for the 112 case and prepare it.

   25          THE COURT:      And where would you be doing that?

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 357 Filed 02/08/20 Page 14 of 22 PageID #: 4809
                                                                       14



    1          MS. BLOODWORTH:           We'll be doing it by phone.         I'm

    2    currently at the Holiday Inn -- Hilton Garden Inn in

    3    Clarksburg, but we'll be doing it by phone.                   We exchanged dep

    4    designations.       We have it set out where we bring counters, they

    5    counter, and we can work out objections, and then we have to

    6    make the reports and the videos.

    7        And then once we understand what that evidence will look

    8    like that will be in, depending on the evidence, I will then

    9    understand the definitive scope of Dr. Greenberg's 112

   10    testimony.

   11          THE COURT:        All right.       Hold on a second.       Could both

   12    parties hold on for just a moment.

   13          MS. BLOODWORTH:           Of course.

   14        (Discussion held off the record.)

   15          THE COURT:        All right.       I just spoke with the clerk in

   16    order to determine space availability here at the main

   17    courthouse tomorrow.            I foresee, just based on the way things

   18    have worked out in this case before today, that if I don't

   19    bring you all in to the courthouse to have you work these

   20    issues out tomorrow morning, we'll never get to testimony

   21    tomorrow afternoon and we'll spend a lot of the time on what

   22    would be possibly needless motion practice.                   If you're here in

   23    the courthouse in conference rooms, walking down the hall,

   24    talking to each other, and I'm across the hall in my chambers,

   25    able to make rulings on a momentary basis as the need arises,

                                 Cindy    L.   Knecht,   RMR/CRR/CCP
                      PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 357 Filed 02/08/20 Page 15 of 22 PageID #: 4810
                                                                       15



    1    that's what I want to do.

    2        I'll let each side react to that.             In other words, if we're

    3    not going to have testimony in the morning, I want you here at

    4    the main courthouse in conference rooms and be across the hall

    5    and we're going to get all issues resolved.                That's my goal.

    6          MR. MONROE:      Your Honor, this is James Monroe on behalf of

    7    Biogen, and we obviously agree with trying to expedite the

    8    resolution of these issues.           I would note that if we had -- if

    9    we had gone late on Tuesday, just for another hour and a half,

   10    as Ms. Bloodworth noted, Dr. Greenberg would have finished all

   11    his testimony.

   12          THE COURT:      I understand your argument.           I've taken it

   13    into account and I'm moving on and trying to reach a rational

   14    decision that will take into account the needs and the wants of

   15    both sides.     So it's not necessary to repeat that argument.               I

   16    already heard it.

   17        The fact is we didn't finish Dr. Greenberg and we now have

   18    to figure out how to do this, and I'm trying to do that.                So my

   19    question to you -- and it's the only one you need to answer --

   20    is are you and your team available to be here in the main

   21    courthouse tomorrow morning with Mylan here as well to thrash

   22    out these issues so that we can begin the evidence at 1:00,

   23    which would be reading in or listening to the deposition

   24    testimony of Dr. Lukashev; yes or no?

   25          MR. MONROE:      Yes.

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 357 Filed 02/08/20 Page 16 of 22 PageID #: 4811
                                                                       16



    1           THE COURT:       Thank you.

    2           MS. BLOODWORTH:          Yes, Your Honor.

    3           THE COURT:       What's Mylan's position?

    4           MS. BLOODWORTH:          Yes, Your Honor.

    5           THE COURT:       All right.       So I'll have all parties up here

    6    at 8:30 tomorrow morning, prepared to go forward and to reach

    7    an agreement on how to proceed.                 To the extent that you cannot

    8    reach an agreement, we'll have a hearing in my chambers, get

    9    the issues resolved, move on to the next issue, and then we'll

   10    resume the evidence at 1:00.              Everyone understands that?

   11           MS. BLOODWORTH:          This is Shannon Bloodworth for Mylan.

   12    Yes.

   13           MR. MONROE:       James Monroe for Biogen.             Yes.

   14           THE COURT:       And Lukashev, I assume, is going to take all

   15    afternoon?

   16           MS. BLOODWORTH:          We have two dep designations that we'd

   17    like to play.       One is Lukashev.            He is -- my understanding,

   18    that deposition takes about two hours.                    And then the second one

   19    I think is about be a hour, hour and a half, Your Honor.

   20           THE COURT:       So then we'd be adjourning probably before

   21    5:00 and the next morning would begin with the continuation of

   22    Dr. Greenberg's testimony.              Is that how I understand it?

   23           MS. BLOODWORTH:          Yes, Your Honor.

   24           THE COURT:       And how long would that take?                I realize

   25    you're thinking through those things, or Mylan is,

                                 Cindy    L.   Knecht,    RMR/CRR/CCP
                      PO   Box   326   Wheeling,    WV     26003    304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 357 Filed 02/08/20 Page 17 of 22 PageID #: 4812
                                                                       17



    1    Ms. Bloodworth, but how long do you expect it to take?                    Best

    2    estimate.    Not holding you to it.

    3          MS. BLOODWORTH:          One and a half to two.

    4          THE COURT:       Okay.     So even with extensive

    5    cross-examination, we're likely to be finished early on Friday.

    6    Do you have another witness you would be calling after

    7    Greenberg, or if Dawson can't be here, then are you going to

    8    read or view -- would we view O'Neill's testimony?

    9          MS. BLOODWORTH:          Yes, Your Honor, we will have additional

   10    dep designations after Greenberg, depending upon -- at least

   11    one more, and depending on the issue of whether or not the

   12    witness would be here live or by dep designations, we would

   13    have those designations to play.

   14          THE COURT:       Do you expect to rest at the conclusion of

   15    Friday, or would that be sometime on Monday?

   16          MS. BLOODWORTH:          It depends on the witnesses'

   17    availability, if they're going to be live or not.                 If we're

   18    doing dep designations, it might be Monday morning.                    Could be

   19    by Friday afternoon.

   20          THE COURT:       All right.       Then turning to Biogen's case,

   21    once Biogen begins, how long would you expect the case to last

   22    on the 112 issues?

   23          MR. MONROE:       We will be presenting one live witness, Your

   24    Honor.   That's Dr. Wynn.            And his direct should take about two

   25    hours.

                                Cindy    L.   Knecht,   RMR/CRR/CCP
                     PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 357 Filed 02/08/20 Page 18 of 22 PageID #: 4813
                                                                       18



    1          THE COURT:        All right.       And will there be deposition

    2    excerpts put in the record as well, either by video or reading?

    3          MR. MONROE:        There may be narrow ones that are counters to

    4    what they present, Your Honor, if the topics that they're

    5    trying to raise by deposition designation are not excluded

    6    pursuant to the motion in limine.

    7          THE COURT:        All right.       Then should I expect that this

    8    case, including closing arguments, would conclude by Wednesday

    9    afternoon?

   10          MR. MONROE:        Most certainly, Your Honor.           Hopefully much

   11    sooner than that.

   12          THE COURT:        All right.

   13          MS. BLOODWORTH:           Yes, Your Honor.

   14          THE COURT:        As you know, our court reporter is from the

   15    Wheeling point of holding court.                She's got scopists who are

   16    doing the dailies, and I think it's important that you all keep

   17    in mind that she needs to know what the schedule is going to be

   18    so that she can form her own judgment about her schedule and

   19    also inform her scopists.              I would hope that maybe tomorrow or

   20    no later than Friday you would be able to give her a pretty

   21    good estimate on when the case would conclude in total.                  Okay?

   22          MS. BLOODWORTH:           Yes, Your Honor.

   23          MR. MONROE:        Yes, Your Honor.

   24          THE COURT:        All right.       Thank you.      Then we'll see you in

   25    here tomorrow morning.            And for planning purposes there are --

                                 Cindy    L.   Knecht,   RMR/CRR/CCP
                      PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 357 Filed 02/08/20 Page 19 of 22 PageID #: 4814
                                                                       19



    1    I think your local counsel can advise that there are courtroom

    2    conference -- courthouse conference rooms, two that would be

    3    available, one for each side.              It's not going to take 25

    4    persons per side, that's for sure.

    5        And the courtroom is going to be used by Judge Kleeh all

    6    day tomorrow, so if there's spillage, I think one thing we

    7    could do, could do a coin toss and see who would get the jury

    8    room, because that's a bigger room and it's not going to be in

    9    use tomorrow.     And then possibly I could let the other side

   10    have the two conference rooms on the second floor, and the jury

   11    room is also on the second floor.                We might be able to work it

   12    out that way so you can bring more of your team.

   13        So I suggest bring -- absolutely bring who you need and

   14    bring more than who you think you need, if you can limit it to

   15    about ten or 12 per side.           I think that would work with the

   16    space we have available.           Okay?

   17          MR. MONROE:      Thank you, Your Honor.             If I could just ask

   18    one question for your preferences, Your Honor, we -- as I noted

   19    in the beginning, we were intending, because we had not reached

   20    some sort of resolution before this call, to file a motion for

   21    estoppel if we couldn't agree upon stipulations, so that there

   22    would be a record of the estoppel.                I think it's clear during

   23    this call that Mylan is agreeable to the estoppel, but our

   24    clients still like a record of that being in effect.

   25        And additionally, we have been intending to file a motion

                               Cindy   L.   Knecht,      RMR/CRR/CCP
                    PO   Box   326   Wheeling,      WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 357 Filed 02/08/20 Page 20 of 22 PageID #: 4815
                                                                       20



    1    to strike Greenberg's testimony from the first day of the trial

    2    about 103 and a motion in limine to exclude with respect to the

    3    testimony on the issues that showed up the first time in

    4    opening slides.         So I didn't want to file those and surprise

    5    the Court without raising that issue.

    6          THE COURT:        Well, you know, based on my read of the

    7    statute, a stipulation regarding estoppel is probably

    8    unnecessary.      And with regard to the striking of

    9    Dr. Greenberg's testimony on whether explicitly 103 issues,

   10    certainly I, as the fact finder, will not be considering those,

   11    since I don't have jurisdiction on those issues any longer.

   12        If you want to file things that are -- that your client

   13    doesn't understand or decides as a matter of law, feel free,

   14    but I just think you should recognize that cluttering up the

   15    docket with a lot of unnecessary filings is probably not

   16    something we need to get into when we have other issues that

   17    really do need to get decided.              But you go ahead.      You've got a

   18    big team.    You can do what you want.             All right?

   19        But if Mylan doesn't agree to your stipulation, I would

   20    understand it, given what the statute says.                  We all understand

   21    what's estopped.         Based on the SAS case, we certainly

   22    understand it.         And that's that.        All right.     If there's

   23    nothing further -- go ahead.              I'm sorry.

   24          MR. MONROE:        I was just going to note on that, the

   25    striking of the testimony, it really was not about this case.

                                 Cindy   L.   Knecht,   RMR/CRR/CCP
                     PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 357 Filed 02/08/20 Page 21 of 22 PageID #: 4816
                                                                       21



    1    As you're aware, Biogen's patent faces repeat challenges by

    2    repeated parties and the concern was the testimony that should

    3    not have been elicited in the first place technically.

    4          THE COURT:         Well, in that regard, that's an issue you have

    5    to take up elsewhere.             His testimony is on the record here.        It

    6    was relevant and permissible material at the time it was taken.

    7    It's on the record.            Now that I understand why you want to

    8    strike it, which has nothing to do with this case, forget that.

    9    I'm not doing that.

   10          MR. MONROE:         Okay.        Thank you, Your Honor.

   11          THE COURT:         You're welcome.          Take your strategy to the

   12    appellate court and see what it says.                  This Court stands

   13    adjourned.        Thank you.

   14        (Proceedings concluded at 5:05 p.m.)

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

                                  Cindy    L.    Knecht,   RMR/CRR/CCP
                      PO    Box   326   Wheeling,     WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 357 Filed 02/08/20 Page 22 of 22 PageID #: 4817
                                                                       22



    1                                       CERTIFICATE

    2        I, Cindy L. Knecht, Registered Professional Reporter and

    3    Official Reporter of the United States District Court for the

    4    Northern District of West Virginia, do hereby certify that the

    5    foregoing is true a and correct transcript of the proceedings

    6    had in the above-styled action on February 5, 2020, as reported

    7    by me in stenotypy.

    8        I certify that the transcript fees and format comply with

    9    those prescribed by the Court and the Judicial Conference of

   10    the United States.

   11        Given under my hand this 5th day of February 2020.

   12                            /s/Cindy L. Knecht
                                 ____________________________
   13                            Cindy L. Knecht, RMR/CRR
                                 Official reporter, United States
   14                            District Court for the Northern
                                 District of West Virginia
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

                               Cindy   L.   Knecht,   RMR/CRR/CCP
                    PO   Box   326   Wheeling,   WV    26003   304.234.3968
